Case 1:12-cv-00509-SOM-RLP Document 255 Filed 03/25/19 Page 1 of 5                          PageID #:
                                  15009
                                                                   First Hawaiian Center
                                                                   999 Bishop Street, Suite 2100
                                                                   Honolulu, Hawaii 96813-444 3
                                                                   (0) 808-528-8200
                                                                   wvvw.chunkerr.com




                                          March 25, 2019

 Via Hand Delivery

 Honorable Susan Oki Mollway
 United States District Court for the District of Hawaii
 300 Ala Moana Boulevard, Room C338
 Honolulu, HI 96850

          Re:   Lima, et al .. v. Deutsche Bank National Trust Company, et al., Civil No.
                12-00509 SOM/RLP, U.S. District Court for the District of Hawaii

 Dear Judge Mollway:

        My firm represents defendant Deutsche Bank National Trust Company, as trustee (the
"Trustee"), in the above-captioned action. Enclosed for the Court's convenience is a thumb
drive containing electronic, hyperlinked "eBrief' versions of the Trustee' s submissions made in
connection with the Trustee's motion for summary judgment. To aid in Your Honor' s review of
the Trustee's motion, this "eBrief' functionality will permit Your Honor to immediately access
material cited in the Trustee's submissions -- exhibits, declaration references, other court filings,
and legal authority -- by clicking on hyperlinked citations in the electronic, hyperlinked versions
of the Trustee's submissions and instantly being brought to the cited material.

       Specifically, enclosed please find a thumb drive containing a complete set of the
Trustee' s submissions with its motion for summary judgment, including "eBrief' versions of:

          1.    Memorandum of Law in Support of Motion for Summary Judgment of Defendant
                Deutsche Bank National Trust Company, as Trustee (Dkt.#238-1 );

          2.    Concise Statement of Facts in Support of the Motion for Summary Judgment by
                Defendant Deutsche Bank National Trust Company, as Trustee (Dkt.#239);

          3.    Affidavit ofRonaldo R. Reyes in Support of the Motion for Summary Judgment
                of Defendant Deutsche Bank National Trust Company, as Trustee (Dkt.#239-1);

          4.    Declaration of Megan A. Suehiro in Support of Motion for Summary Judgment of
                Defendant Deutsche Bank National Trust Company, as Trustee (Dkt.#239-33);

          5.    Reply Memorandum in Further Support of the Motion for Summary Judgment of
                Defendant Deutsche Bank National Trust Company, as Trustee (Dkt.#251);



 {00369314.1}
  Case 1:12-cv-00509-SOM-RLP Document 255 Filed 03/25/19 Page 2 of 5                                    PageID #:
                                    15010
CHUN KERR LLP
a Limited Liability Law Partnership


         Honorable Susan Oki Mollway
         March 25, 2019
         Page2


                    6.          Declaration of Bernard J. Garbutt III in Support of Motion for Summary
                                Judgment of Defendant Deutsche Bank National Trust Company, as Trustee
                                (Dkt.#252); and

                    7.          Reply to Plaintiffs' Concise Statement of Material Facts in Opposition to the
                                Motion for Summary Judgment of Defendant Deutsche Bank National Trust
                                Company, as Trustee (Dkt.#253).

                    An "eBriefNavigation Guide" is also enclosed herewith for reference.

                                                              Very truly yours,

                                                             CHUN KERR LLP
                                                             a Limited Liability Law Partnership

                                                                ~~v
                                                             Andrew V. Beaman

         AVB:lew
         cc: James J. Bickerton, Esq. (with enclosure)




         {00369314. l}
Case 1:12-cv-00509-SOM-RLP Document 255 Filed 03/25/19 Page 3 of 5                                                              PageID #:
                                  15011


                                             e               STRUT LEGA!
                                              eFFICIENT. eFFECTIVE. eBRIEFS.




                                                  eBrief Navigation Guide


  This guide provides a basic overview on how to navigate through Strut Legal's eBrief tool. If you
  require additional assistance, please contact a Strut Legal associate at 888-503-0339 or by
  email , info@strutlegal.com.




                                                                                                                               Tooh   Comment

        .........,                 G

   iJ   ,...
         is..,,,
             · ~---            ~~-
             11 Home                   A
             11 Previous Oocum<I
             11 Previous View
        "' 11 SRIEHOR APl'ElV
                                                                 .ffRI SDICTIO:XAL STATI:\fE:\1
             11 CORPORATEOlS           c         Tue disrrict court hadjurisclictioupursuan1to 28 l" S.C §§ 133 1. 1337 and
             11 TASl.E Of CONT
             11 TASU Of AUTn•
             ll JVRIS:>ICTIONAI            supplemental j urisdiction oYer the state law claims under ~St: S.C. § 1367(a).
                                   1
             11 STATE\1E!'.'T Of
             11 STATEMENT Of                     This Coun·s jmisdictiou to re,iew the district coun·s August 9. 2011 j udg-
             11 STAT..\1ENT Of
             11 SVMW.ARY OF A              melll dismissing tht> complaint with prejudice and subsequenl August 30. 201 l
             11 STANOAAO OFI
                 ~r+v""T;




        •       To navigate through the brief, use the Previous and Next Page arrows (A), PgUp/PgDn
                keys, or the scroll bar on the right side of the screen .
        •      Click on the blue text to link to the cited document (B). Each document will open in a
                new window.
        •      To return to the brief, click on the Previous Document (C) bookmark.
        •       If the link is to another page or cite within the brief (e.g., infra or supra), click on the
               Previous View bookmark rather than Previous Document to return to where you were
                reading.
Case 1:12-cv-00509-SOM-RLP Document 255 Filed 03/25/19 Page 4 of 5                                                 PageID #:
                                  15012


                                      e               STRUT LEGA1:
                                       eFFICIENT. eFFECTIVE. eBRIEFS.


   Links to Native Files

  Any time there is a link that launches an external program (Excel, PowerPoint, etc.) Adobe will
  prompt you the first time you select a link to each program with the below message. This is an
  Adobe security measure to ensure you want to exit the program to access the linked document.
  Simply click the box next to the "Do not show this message again" text. You will have to do this
  once for each type of file you are accessing , but after the box is selected, you will not receive
  the below message again.



          Launch File

                      The file and its vie\-. er application are se:t to be launched by this PDF file. The fi le
              I..     m ay contain programs, macros, or viruses that could potentially harm your
                      computer. Only open the file if you are sure it is safe. ff this file was placed by a
                      trusted person or program, you can click Open to view the file.


            Action:     Open




            C Do not show this message again
                                                                            Open       J   I   Do Not Open
Case 1:12-cv-00509-SOM-RLP Document 255 Filed 03/25/19 Page 5 of 5                         PageID #:
                                  15013



                              G           STRUT          LEG~~
                               eFFICIENT. eFFECTIVE. eBRIEFS.


  The eBrief is a self-contained disc that does not install any software on the user's computer. To
  ensure the eBrief is virus-free we use Symantec Antivirus Enterprise Edition 02.24.2017.2017
  on all of our networks. This protects against viruses, spyware and malware.

  All eBrief discs have been scanned with Symantec Antivirus Enterprise Edition 02.24.2017 .2017
  and are certified virus-free.

  The eBrief will require an operating system of Windows XP or higher. Software will not be
  installed onto the hard drive of your computer.

  Should you require any additional assistance, please contact an eBrief Project Manager at
  888.503.0339 or via email: info@strutlegal.com
